Exhibit 10.5

EXECUTION COPY

 

 

RECEIVABLES SALE AGREEMENT

dated as of November 5, 2015

between

FIFTH THIRD BANK

and

FIFTH THIRD HOLDINGS, LLC

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I        DEFINITIONS AND USAGE

     1   

SECTION 1.1

    

Definitions

     1   

SECTION 1.2

    

Other Interpretive Provisions

     1   

ARTICLE II      PURCHASE

     2   

SECTION 2.1

    

Agreement to Sell and Contribute on the Closing Date

     2   

SECTION 2.2

    

Consideration and Payment

     2   

ARTICLE III      REPRESENTATIONS, WARRANTIES AND COVENANTS

     2   

SECTION 3.1

    

Representations and Warranties of the Bank

     2   

SECTION 3.2

    

Representations and Warranties of the Bank as to each Receivable

     3   

SECTION 3.3

    

Repurchase upon Breach

     4   

SECTION 3.4

    

Protection of Title

     4   

SECTION 3.5

    

Other Liens or Interests

     5   

SECTION 3.6

    

Perfection Representations, Warranties and Covenants

     5   

SECTION 3.7

    

Official Record

     5   

SECTION 3.8

    

Compliance with the FDIC Rule

     5   

SECTION 3.9

    

Merger or Consolidation of, or Assumption of the Obligations of, the Bank

     5   

SECTION 3.10

    

Bank May Own Notes

     6   

ARTICLE IV      MISCELLANEOUS

     6   

SECTION 4.1

    

Transfers Intended as Sale; Security Interest

     6   

SECTION 4.2

    

Notices, Etc

     7   

SECTION 4.3

    

Choice of Law

     7   

SECTION 4.4

    

Headings

     7   

SECTION 4.5

    

Counterparts

     8   

SECTION 4.6

    

Amendment

     8   

SECTION 4.7

    

Waivers

     9   

SECTION 4.8

    

Entire Agreement

     9   

SECTION 4.9

    

Severability of Provisions

     9   

SECTION 4.10

    

Binding Effect

     9   

SECTION 4.11

    

Acknowledgment and Agreement

     9   

SECTION 4.12

    

Cumulative Remedies

     10   

SECTION 4.13

    

Nonpetition Covenant

     10   

SECTION 4.14

    

Submission to Jurisdiction; Waiver of Jury Trial

     10   

SECTION 4.15

    

Not Applicable to the Bank in Other Capacities

     11   

EXHIBITS

 

Exhibit A    Form of Assignment Pursuant to Receivables Sale Agreement
Schedule I    Representations and Warranties with Respect to the Receivables
Transferred by the Bank to FTH LLC Schedule II    Perfection Representations,
Warranties and Covenants

 

i



--------------------------------------------------------------------------------

This RECEIVABLES SALE AGREEMENT is made and entered into as of November 5, 2015
(as amended, restated, supplemented or otherwise modified and in effect from
time to time, this “Agreement”) by FIFTH THIRD BANK, an Ohio banking corporation
(the “Bank”), and FIFTH THIRD HOLDINGS, LLC, a Delaware limited liability
company (“FTH LLC”).

WITNESSETH:

WHEREAS, FTH LLC desires to purchase from the Bank a portfolio of motor vehicle
receivables, including motor vehicle retail installment sale contracts and/or
installment loans that are secured by new and used automobiles, light-duty
trucks, vans and other motor vehicles; and

WHEREAS, the Bank is willing to sell such portfolio of motor vehicle receivables
and related property to FTH LLC on the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND USAGE

SECTION 1.1 Definitions. Except as otherwise defined herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A to the Sale Agreement, dated as of the date hereof (as
from time to time amended, supplemented or otherwise modified and in effect, the
“Sale Agreement”), between Fifth Third Auto Trust 2015-1 and Fifth Third
Holdings Funding, LLC, as seller, which contains rules as to usage that are
applicable herein.

SECTION 1.2 Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under GAAP (provided, that, to the extent that the definitions in this Agreement
and GAAP conflict, the definitions in this Agreement shall control); (b) terms
defined in Article 9 of the UCC as in effect in the relevant jurisdiction and
not otherwise defined in this Agreement are used as defined in that Article;
(c) the words “hereof,” “herein” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (d) references to any Article, Section, Schedule, Appendix or Exhibit
are references to Articles, Sections, Schedules, Appendices and Exhibits in or
to this Agreement and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (e) the
term “including” (and all variations thereof) means “including without
limitation”; (f) except as otherwise expressly provided herein, references to
any law or regulation refer to that law or regulation as amended from time to
time and include any successor law or regulation; (g) references to any Person
include that Person’s successors and assigns; and (h) headings are for purposes
of reference only and shall not otherwise affect the meaning or interpretation
of any provision hereof.

 

      Receivables Sale Agreement       (2015-1)



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE

SECTION 2.1 Agreement to Sell and Contribute on the Closing Date. On the terms
and subject to the conditions set forth in this Agreement, the Bank does hereby
transfer, assign, sell, contribute and otherwise convey to FTH LLC without
recourse (subject to the obligations herein) on the Closing Date all of its
right, title, interest, claims and demands in, to and under the Receivables, the
Collections after the Cut-Off Date, the Receivable Files and the Related
Security relating thereto, whether now owned or hereafter acquired, as evidenced
by an assignment substantially in the form of Exhibit A (“Assignment”) delivered
on the Closing Date (the “Bank Transferred Assets”). The sale, transfer,
assignment, contribution and conveyance made hereunder does not constitute and
is not intended to result in an assumption by FTH LLC of any obligation of the
Bank to the Obligors, the Dealers, insurers or any other Person in connection
with the Receivables or the other assets and properties conveyed hereunder or
any agreement, document or instrument related thereto.

SECTION 2.2 Consideration and Payment. In consideration of the transfer of the
Bank Transferred Assets conveyed to FTH LLC on the Closing Date, FTH LLC shall
pay in cash to the Bank on such date an amount equal to the estimated fair
market value of the Bank Transferred Assets on the Closing Date.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

SECTION 3.1 Representations and Warranties of the Bank. The Bank makes the
following representations and warranties as of the Closing Date on which FTH LLC
will be deemed to have relied in acquiring the Bank Transferred Assets. The
representations and warranties will survive the conveyance of the Bank
Transferred Assets to FTH LLC pursuant to this Agreement, the conveyance of the
Bank Transferred Assets by FTH LLC to the Seller pursuant to the Purchase
Agreement, the conveyance of the Bank Transferred Assets by the Seller to the
Issuer pursuant to the Sale Agreement and the Grant thereof by the Issuer to the
Indenture Trustee pursuant to the Indenture:

(a) Existence and Power. The Bank is a banking corporation validly existing and
in good standing under the laws of its state of organization and has, in all
material respects, all power and authority to carry on its business as it is now
conducted. The Bank has obtained all necessary licenses and approvals in each
jurisdiction where the failure to do so would materially and adversely affect
the ability of the Bank to perform its obligations under the Transaction
Documents or affect the enforceability or collectibility of the Receivables or
any other part of the Bank Transferred Assets.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Bank of the Transaction Documents to which it is a party (i) have been
duly authorized by all necessary action on the part of the Bank and (ii) do not
contravene or constitute a default under (A) any applicable law, rule or
regulation, (B) its organizational documents or (C) any

 

   -2-    Receivables Sale Agreement       (2015-1)



--------------------------------------------------------------------------------

material agreement, contract, order or other instrument to which it is a party
or its property is subject (other than, in the case of clauses (A), (B) and (C),
violations which do not affect the legality, validity or enforceability of any
of such agreements and which, individually or in the aggregate, would not
materially and adversely affect the transactions contemplated by, or the Bank’s
ability to perform its obligations under, the Transaction Documents).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Bank of any Transaction Document other than (i) UCC
filings, (ii) approvals and authorizations that have previously been obtained
and filings that have previously been made and (iii) approvals, authorizations
or filings which, if not obtained or made, would not have a material adverse
effect on the enforceability or collectibility of the Receivables or any other
part of the Bank Transferred Assets or would not materially and adversely affect
the ability of the Bank to perform its obligations under the Transaction
Documents.

(d) Binding Effect. Each Transaction Document to which the Bank is a party
constitutes the legal, valid and binding obligation of the Bank enforceable
against the Bank in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship or other similar laws affecting the enforcement of
creditors’ rights generally and, if applicable, the rights of creditors of
corporations from time to time in effect or by general principles of equity.

(e) No Proceedings. There are no Proceedings pending or, to the knowledge of the
Bank, threatened against the Bank before or by any Governmental Authority that
(i) assert the invalidity or unenforceability of this Agreement or any of the
other Transaction Documents, (ii) seek to prevent the issuance of the Notes or
the consummation of any of the transactions contemplated by this Agreement or
any of the other Transaction Documents, (iii) seek any determination or ruling
that would materially and adversely affect the performance by the Bank of its
obligations under this Agreement or any of the other Transaction Documents or
the collectibility or enforceability of the Receivables or (iv) relate to the
Bank that would materially and adversely affect the federal or Applicable Tax
State income, excise, franchise or similar tax attributes of the Notes.

(f) Lien Filings. The Bank is not aware of any material judgment, ERISA or tax
lien filings against the Bank.

SECTION 3.2 Representations and Warranties of the Bank as to each Receivable.
The Bank hereby makes the representations and warranties set forth on Schedule I
as to the Receivables sold, contributed, transferred, assigned, and otherwise
conveyed to FTH LLC under this Agreement on which such representations and
warranties FTH LLC relies in acquiring the Receivables. Such representations and
warranties shall survive the conveyance of the Receivables to the Seller under
the Purchase Agreement, the conveyance of the Receivables by the Seller to the
Issuer under the Sale Agreement and the Grant of the Receivables by the Issuer
to the Indenture Trustee pursuant to the Indenture. Notwithstanding any
statement to the contrary contained herein or in any other Transaction Document,
the Bank shall not be required to notify any insurer with respect to any
Insurance Policy obtained by an Obligor or to notify any Dealer about any aspect
of the transaction contemplated by the Transaction Documents.

 

   -3-    Receivables Sale Agreement       (2015-1)



--------------------------------------------------------------------------------

SECTION 3.3 Repurchase upon Breach. Upon discovery by or notice to FTH LLC or
the Bank of a breach of any of the representations and warranties set forth in
Section 3.2 with respect to any Receivable at the time such representations and
warranties were made which materially and adversely affects the interests of the
Issuer or the Noteholders, the party discovering such breach or receiving such
notice shall give prompt written notice thereof to the other party; provided,
that delivery of a Servicer’s Certificate which identifies the Receivables that
are being or have been repurchased shall be deemed to constitute prompt notice
of such breach; provided, further, that the failure to give such notice shall
not affect any obligation of the Bank hereunder. If the breach materially and
adversely affects the interests of the Issuer or the Noteholders, then the Bank
shall either (a) correct or cure such breach or (b) repurchase such Receivable
from FTH LLC (or its assignee), in either case on or before the Payment Date
following the end of the Collection Period which includes the sixtieth
(60th) day (or, if the Bank elects, an earlier date) after the date that the
Bank became aware or was notified of such breach. Any such breach or failure
will be deemed not to have a material and adverse effect if such breach or
failure does not affect the ability of FTH LLC (or its assignee) to receive and
retain timely payment in full on such Receivable. Any such purchase by the Bank
shall be at a price equal to the Repurchase Price. In consideration for such
repurchase, the Bank shall make (or shall cause to be made) a payment to FTH LLC
(or its assignee) equal to the Repurchase Price by depositing such amount into
the Collection Account prior to 11:00 a.m., New York City time on the date of
such repurchase, if such repurchase date is not a Payment Date or, if such
repurchase date is a Payment Date, then prior to the close of business on the
Business Day prior to such repurchase date. Upon payment of such Repurchase
Price by the Bank, FTH LLC (or its assignee) shall release and shall execute and
deliver such instruments of release, transfer or assignment, in each case
without recourse or representation, as may be reasonably requested by the Bank
to evidence such release, transfer or assignment or more effectively vest in the
Bank or its designee any Receivable and the related Bank Transferred Assets
repurchased pursuant hereto. It is understood and agreed that the obligation of
the Bank to purchase any Receivable as described above shall constitute the sole
remedy respecting such breach available to FTH LLC (or its assignee).

SECTION 3.4 Protection of Title.

(a) The Bank shall authorize and file such financing statements and cause to be
authorized and filed such continuation and other statements, all in such manner
and in such places as may be required by law fully to preserve, maintain and
protect the interest of FTH LLC under this Agreement in the Receivables (other
than any Related Security with respect thereto, to the extent that the interest
of FTH LLC therein cannot be perfected by the filing of a financing statement).
The Bank shall deliver (or cause to be delivered) to FTH LLC file-stamped copies
of, or filing receipts for, any document filed as provided above, as soon as
available following such filing.

(b) The Bank shall notify FTH LLC in writing within ten (10) days following the
occurrence of (i) any change in the Bank’s organizational structure as a banking
corporation, (ii) any change in the Bank’s “location” (within the meaning of
Section 9-307 of the UCC of all applicable jurisdictions) and (iii) any change
in the Bank’s name and shall take all action prior to making such change (or
shall have made arrangements to take such action substantially simultaneously
with such change, if it is not practicable to take such action in advance)

 

   -4-    Receivables Sale Agreement       (2015-1)



--------------------------------------------------------------------------------

reasonably necessary or advisable in the opinion of FTH LLC to amend all
previously filed financing statements or continuation statements described in
paragraph (a) above. The Bank will at all times maintain its “location” within
the United States.

(c) The Bank shall maintain (or shall cause the Servicer to maintain) its
computer systems so that, from time to time after the conveyance under this
Agreement of the Receivables, the master computer records (including any backup
archives) that refer to a Receivable shall indicate clearly the interest of FTH
LLC (or any subsequent assignee of FTH LLC) in such Receivable and that such
Receivable is owned by such Person. Indication of such Person’s interest in a
Receivable shall not be deleted from or modified on such computer systems until,
and only until, the related Receivable shall have been paid in full or
repurchased.

(d) If at any time the Bank shall propose to sell, grant a security interest in
or otherwise transfer any interest in motor vehicle receivables to any
prospective purchaser, lender or other transferee, the Bank shall give to such
prospective purchaser, lender or other transferee computer tapes, records or
printouts (including any restored from backup archives) that, if they shall
refer in any manner whatsoever to any Receivable, shall indicate clearly that
such Receivable has been sold and is owned by FTH LLC (or any subsequent
assignee of FTH LLC).

SECTION 3.5 Other Liens or Interests. Except for the conveyances and grants of
security interests pursuant to this Agreement and the other Transaction
Documents, the Bank shall not sell, pledge, assign or transfer the Receivables
or other property transferred to FTH LLC to any other Person, or grant, create,
incur, assume or suffer to exist any Lien (other than Permitted Liens) on any
interest therein, and the Bank shall defend the right, title and interest of FTH
LLC in, to and under such Receivables or other property transferred to FTH LLC
against all claims of third parties claiming through or under the Bank.

SECTION 3.6 Perfection Representations, Warranties and Covenants. The Bank
hereby makes the perfection representations, warranties and covenants set forth
on Schedule II hereto to FTH LLC, and FTH LLC shall be deemed to have relied on
such representations, warranties and covenants in acquiring the Bank Transferred
Assets.

SECTION 3.7 Official Record. So long as the Notes remain outstanding, this
Agreement shall be treated as an official record of the Bank within the meaning
of Section 13(e) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1823(e)).

SECTION 3.8 Compliance with the FDIC Rule. The Bank (i) shall perform the
covenants set forth in Article XII of the Indenture applicable to it and
(ii) shall facilitate compliance with Article XII of the Indenture by the Fifth
Third Parties.

SECTION 3.9 Merger or Consolidation of, or Assumption of the Obligations of, the
Bank. Any Person (i) into which the Bank may be merged or converted or with
which it may be consolidated, to which it may sell or transfer its business and
assets as a whole or substantially as a whole, (ii) resulting from any merger,
sale, transfer, conversion, or consolidation to which the Bank shall be a party,
(iii) succeeding to the business of the Bank or (iv) more than 50% of the voting
stock or voting power and 50% or more of the economic equity of which is owned
directly or indirectly by Fifth Third Bancorp, which Person in any of the
foregoing cases

 

   -5-    Receivables Sale Agreement       (2015-1)



--------------------------------------------------------------------------------

executes an agreement of assumption to perform every obligation of the Bank
under this Agreement, will be the successor to the Bank under this Agreement
without the execution or filing of any document or any further act on the part
of any of the parties to this Agreement anything herein to the contrary
notwithstanding. Notwithstanding the foregoing, if the Bank enters into any of
the foregoing transactions and is not the surviving entity, the Bank will
deliver to the Indenture Trustee an Opinion of Counsel either (A) stating that,
in the opinion of such counsel, all financing statements and continuation
statements and amendments thereto have been executed and filed that are
necessary to preserve and protect the interest of the Issuer and the Indenture
Trustee, respectively, in the Receivables or (B) stating that, in the opinion of
such counsel, no such action is necessary to preserve and protect such interest.

SECTION 3.10 Bank May Own Notes. The Bank, and any Affiliate of the Bank, may in
its individual or any other capacity become the owner or pledgee of Notes with
the same rights as it would have if it were not the Bank or an Affiliate
thereof, except as otherwise expressly provided herein or in the other
Transaction Documents. Except as set forth herein or in the other Transaction
Documents, Notes so owned by the Bank or any such Affiliate will have an equal
and proportionate benefit under the provisions of this Agreement and the other
Transaction Documents, without preference, priority, or distinction as among all
of the Notes. Unless all Notes are owned by the Issuer, the Bank, the Servicer,
the Administrator or any of their respective Affiliates, any Notes owned by the
Issuer, the Bank, the Servicer, the Administrator or any of their respective
Affiliates shall be disregarded with respect to the determination of any
request, demand, authorization, direction, notice, consent, vote or waiver
hereunder or under any other Transaction Document.

ARTICLE IV

MISCELLANEOUS

SECTION 4.1 Transfers Intended as Sale; Security Interest.

(a) Each of the parties hereto expressly intends and agrees that the transfers
contemplated and effected under this Agreement are complete and absolute sales,
transfers, assignments and contributions rather than pledges or assignments of
only a security interest and shall be given effect as such for all purposes. It
is further the intention of the parties hereto that the Receivables and the
related Bank Transferred Assets shall not be part of the Bank’s estate in the
event of a bankruptcy or insolvency of the Bank. The sales and transfers by the
Bank of the Receivables and the related Bank Transferred Assets hereunder are
and shall be without recourse to, or representation or warranty (express or
implied) by, the Bank, except as otherwise specifically provided herein. The
limited rights of recourse specified herein against the Bank are intended to
provide a remedy for breach of representations and warranties relating to the
condition of the property sold, rather than to the collectibility of the
Receivables.

(b) Notwithstanding the foregoing, in the event that the Receivables and other
Bank Transferred Assets are held to be property of the Bank, or if for any
reason this Agreement is held or deemed to create indebtedness or a security
interest in the Receivables and other Bank Transferred Assets, then it is
intended that:

 

   -6-    Receivables Sale Agreement       (2015-1)



--------------------------------------------------------------------------------

(i) This Agreement shall be deemed to be a security agreement within the meaning
of Articles 8 and 9 of the New York UCC and the UCC of any other applicable
jurisdiction;

(ii) The conveyance provided for in Section 2.1 shall be deemed to be a grant by
the Bank of, and the Bank hereby grants to FTH LLC, a security interest in all
of its right (including the power to convey title thereto), title and interest,
whether now owned or hereafter acquired, in and to the Receivables and other
Bank Transferred Assets, to secure such indebtedness and the performance of the
obligations of the Bank hereunder;

(iii) The possession by FTH LLC or its agent of the Receivable Files and any
other property that constitute instruments, money, negotiable documents or
chattel paper shall be deemed to be “possession by the secured party” or
possession by FTH LLC or a Person designated by FTH LLC, for purposes of
perfecting the security interest pursuant to the New York UCC and the UCC of any
other applicable jurisdiction; and

(iv) Notifications to Persons holding such property, and acknowledgments,
receipts or confirmations from Persons holding such property, shall be deemed to
be notifications to, or acknowledgments, receipts or confirmations from, bailees
or agents (as applicable) of FTH LLC for the purpose of perfecting such security
interest under applicable law.

SECTION 4.2 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by facsimile or e-mail (if an applicable facsimile number or e-mail
address is provided on Schedule II to the Sale Agreement), and addressed in each
case as specified on Schedule II to the Sale Agreement, or at such other address
as shall be designated by any of the specified addressees in a written notice to
the other parties hereto. Any notice required or permitted to be mailed to a
Noteholder shall be given by first class mail, postage prepaid, at the address
of such Noteholder as shown in the Note Register. Delivery shall occur only upon
receipt or reported tender of such communication by an officer of the recipient
entitled to receive such notices located at the address of such recipient for
notices hereunder; provided, however, that any notice to a Noteholder mailed
within the time and manner prescribed in this Agreement shall be conclusively
presumed to have been duly given, whether or not the Noteholder shall receive
such notice.

SECTION 4.3 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW, OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

SECTION 4.4 Headings. The section headings hereof have been inserted for
convenience only and shall not be construed to affect the meaning, construction
or effect of this Agreement.

 

   -7-    Receivables Sale Agreement       (2015-1)



--------------------------------------------------------------------------------

SECTION 4.5 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original,
regardless of whether delivered in physical or electronic form, but all of such
counterparts shall together constitute but one and the same instrument.

SECTION 4.6 Amendment.

(a) Any term or provision of this Agreement may be amended by the Bank and FTH
LLC without the consent of the Indenture Trustee, the Issuer, any Noteholder,
the Owner Trustee or any other Person subject to the satisfaction of one of the
following conditions:

(i) The Bank or FTH LLC delivers an Opinion of Counsel or an Officer’s
Certificate to the Indenture Trustee to the effect that such amendment will not
materially and adversely affect the interests of the Noteholders; or

(ii) The Rating Agency Condition is satisfied with respect to such amendment and
the Bank or FTH LLC notifies the Indenture Trustee in writing that the Rating
Agency Condition is satisfied with respect to such amendment.

(b) This Agreement may also be amended from time to time by the Bank and FTH
LLC, with the consent of the Holders of Notes evidencing not less than a
majority of the Outstanding Note Balance for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or of modifying in any manner the rights of the Noteholders or
the Certificateholders. It will not be necessary for the consent of Noteholders
to approve the particular form of any proposed amendment or consent, but it will
be sufficient if such consent approves the substance thereof. The manner of
obtaining such consents (and any other consents of Noteholders provided for in
this Agreement) and of evidencing the authorization of the execution thereof by
Noteholders will be subject to such reasonable requirements as the Indenture
Trustee may prescribe, including the establishment of record dates pursuant to
the Note Depository Agreement.

(c) Prior to the execution of any amendment pursuant to this Section 4.6, the
Bank or FTH LLC shall provide written notification of the substance of such
amendment to each Rating Agency; and promptly after the execution of any such
amendment, the Bank or FTH LLC shall furnish a copy of such amendment to each
Rating Agency, the Issuer and the Indenture Trustee; provided, that no amendment
pursuant to this Section 4.6 shall be effective which materially and adversely
affects the rights, protections or duties of the Indenture Trustee or the Owner
Trustee without the prior written consent of such Person.

(d) Prior to the execution of any amendment to this Agreement, the Owner Trustee
and the Indenture Trustee shall be entitled to receive and conclusively rely
upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and an Officer’s Certificate from the
Depositor or the Administrator that all conditions precedent to the execution
and delivery of such amendment have been satisfied.

(e) Notwithstanding subsections (a) or (b) of this Section 4.6, this Agreement
may only be amended by the Bank and FTH LLC if (i) the Majority
Certificateholders consent to such amendment or (ii) such amendment shall not,
as evidenced by an Officer’s Certificate of the

 

   -8-    Receivables Sale Agreement       (2015-1)



--------------------------------------------------------------------------------

Bank or FTH LLC or an Opinion of Counsel delivered to the Indenture Trustee and
the Owner Trustee, materially and adversely affect the interests of the
Certificateholders. It will not be necessary for the consent of
Certificateholders to approve the particular form of any proposed amendment or
consent, but it will be sufficient if such consent approves the substance
thereof. The manner of obtaining such consents (and any other consents of
Certificateholders provided for in this Agreement) and of evidencing the
authorization of the execution thereof by Certificateholders will be subject to
such reasonable requirements as the Owner Trustee may prescribe.

SECTION 4.7 Waivers. No failure or delay on the part of FTH LLC, the Servicer,
the Bank, the Issuer or the Indenture Trustee in exercising any power or right
hereunder (to the extent such Person has any power or right hereunder) shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on FTH LLC or the
Bank in any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by either party under this Agreement shall,
except as may otherwise be stated in such waiver or approval, be applicable to
subsequent transactions. No waiver or approval under this Agreement shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.

SECTION 4.8 Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.

SECTION 4.9 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

SECTION 4.10 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement shall create and constitute the continuing obligations
of the parties hereto in accordance with its terms, and shall remain in full
force and effect until such time as the parties hereto shall agree.

SECTION 4.11 Acknowledgment and Agreement. By execution below, the Bank
expressly acknowledges and consents to the sale of the Bank Transferred Assets
and the assignment of all rights and obligations of the Bank related thereto by
FTH LLC to the Seller pursuant to the Purchase Agreement and by the Seller to
the Issuer pursuant to the Sale Agreement and the Grant of a security interest
in the Receivables and the other Bank Transferred Assets by the Issuer to the
Indenture Trustee pursuant to the Indenture for the benefit of the Noteholders.
In addition, the Bank hereby acknowledges and agrees that for so long as the
Notes are outstanding, the Indenture Trustee will have the right to exercise all
powers, privileges and

 

   -9-    Receivables Sale Agreement       (2015-1)



--------------------------------------------------------------------------------

claims of FTH LLC under this Agreement in the event that FTH LLC shall fail to
exercise the same.

SECTION 4.12 Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

SECTION 4.13 Nonpetition Covenant. Each party hereto agrees that, prior to the
date which is one year and one day after payment in full of all obligations of
each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party shall not authorize any Bankruptcy Remote
Party to commence a voluntary winding-up or other voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party and (ii) such party shall
not commence or join with any other Person in commencing any Proceeding against
such Bankruptcy Remote Party under any bankruptcy, reorganization, liquidation
or insolvency law or statute now or hereafter in effect in any jurisdiction.
This Section shall survive the termination of this Agreement.

SECTION 4.14 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any Proceeding relating to this
Agreement or any documents executed and delivered in connection herewith, or for
recognition and enforcement of any judgment in respect thereof, to the
nonexclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

(b) consents that any such Proceeding may be brought in such courts and waives
any objection that it may now or hereafter have to the venue of such Proceeding
in any such court or that such Proceeding was brought in an inconvenient court
and agrees not to plead or claim the same;

(c) agrees that service of process in any such Proceeding may be effected by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Person at its address determined
in accordance with Section 4.2 of this Agreement;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any Proceeding or counterclaim based on, or
arising out

 

   -10-    Receivables Sale Agreement       (2015-1)



--------------------------------------------------------------------------------

of, under or in connection with this Agreement, any other Transaction Document,
or any matter arising hereunder or thereunder.

SECTION 4.15 Not Applicable to the Bank in Other Capacities. Nothing in this
Agreement shall affect any obligation the Bank may have in any other capacity.

[Remainder of Page Intentionally Left Blank]

 

   -11-    Receivables Sale Agreement       (2015-1)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

FIFTH THIRD BANK By:  

/s/ Nathan Steuber

Name:   Nathan Steuber Title:   Vice President FIFTH THIRD HOLDINGS, LLC By:  

/s/ Neil J. Prendergast

Name:   Neil J. Prendergast Title:   Senior Vice President and Secretary

 

   S-1    Receivables Sale Agreement       (2015-1)



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT PURSUANT TO RECEIVABLES SALE AGREEMENT

November 5, 2015

For value received, in accordance with the Receivables Sale Agreement, dated as
of November 5, 2015 (the “Agreement”), between Fifth Third Bank, an Ohio banking
corporation (the “Bank”), and Fifth Third Holdings, LLC, a Delaware limited
liability company (“FTH LLC”), on the terms and subject to the conditions set
forth in the Agreement, the Bank does hereby transfer, assign, sell, contribute
and otherwise convey to FTH LLC without recourse (subject to the obligations in
the Agreement) on the Closing Date, all of its right, title, interest, claims
and demands in, to and under the Receivables set forth on the schedule of
Receivables delivered by the Bank to FTH LLC on the date hereof, the Collections
after the Cut-Off Date, the Receivable Files and the Related Security relating
thereto, whether now owned or hereafter acquired.

The foregoing sale does not constitute and is not intended to result in an
assumption by FTH LLC of any obligation of the undersigned or the Originator to
the Obligors, the Dealers, insurers or any other Person in connection with the
Receivables, or the other assets and properties conveyed hereunder or any
agreement, document or instrument related thereto.

This assignment is made pursuant to and upon the representations, warranties and
agreements on the part of the undersigned contained in the Agreement and is
governed by the Agreement.

Capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned to them in the Agreement or, if not defined in the
Agreement, in Appendix A to the Sale Agreement, dated as of November 5, 2015,
between Fifth Third Auto Trust 2015-1 and Fifth Third Holdings Funding, LLC.

[Remainder of page intentionally left blank]

 

   A-1    Receivables Sale Agreement       (2015-1)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this assignment to be duly
executed as of the date first above written.

 

FIFTH THIRD BANK By:  

 

Name:   Title:  

 

   A-2    Receivables Sale Agreement       (2015-1)



--------------------------------------------------------------------------------

SCHEDULE I

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE RECEIVABLES TRANSFERRED BY
THE BANK TO FTH LLC

 

(a) Characteristics of Receivables. As of the Cut-Off Date (or such other date
as may be specifically set forth below), each Receivable:

 

  (i) has been fully and properly executed or electronically authenticated by
the Obligor thereto;

 

  (ii) has either (A) been originated by a Dealer in the ordinary course of such
Dealer’s business to finance the retail sale by a Dealer of the related Financed
Vehicle and has been purchased by the Bank in the ordinary course of its
respective business or (B) has been originated or acquired directly by the Bank
in accordance with its customary practices;

 

  (iii) as of the Closing Date, is secured by a first priority validly perfected
security interest in the Financed Vehicle in favor of the Bank, as secured
party, or all necessary actions have been commenced that would result in a first
priority security interest in the Financed Vehicle in favor of the Bank, as
secured party, which security interest, in either case, is assignable and has
been so assigned (x) by the Bank to FTH LLC, (y) by FTH LLC to the Seller and
(z) by the Seller to the Issuer;

 

  (iv) contains customary and enforceable provisions such that the rights and
remedies of the holder thereof are adequate for realization against the
collateral of the benefits of the security;

 

  (v) provided, at origination, for level monthly payments which fully amortize
the initial Outstanding Principal Balance over the original term; provided, that
the amount of the first or last payment may be different from the level payment
but in no event more than three times the level monthly payment;

 

  (vi) provides for interest at the Contract Rate specified in the Schedule of
Receivables; and

 

  (vii) was originated in the United States.

 

(b) Individual Characteristics. As of the Cut-Off Date (or such other date as
may be specifically set forth below), each Receivable has the following
individual characteristics:

 

  (i) each Receivable is secured by a new or used automobile, light-duty truck,
van or other motor vehicle;

 

  (ii) each Receivable has a Contract Rate of no less than 0.00% and not more
than 11.24%;

 

   Schedule I-1    Receivables Sale Agreement       (2015-1)



--------------------------------------------------------------------------------

  (iii) each Receivable had an original term to maturity of not more than 84
months and not less than 24 months and each Receivable has a remaining term to
maturity, as of the Cut-Off Date, of not more than 73 months and not less than 2
months;

 

  (iv) each Receivable has an Outstanding Principal Balance as of the Cut-Off
Date of at least $1,001.04;

 

  (v) no Receivable has a scheduled maturity date later than January 2, 2022;

 

  (vi) no Receivable was more than 30 days past due as of the Cut-Off Date;

 

  (vii) as of the Cut-Off Date, no Receivable was noted in the records of the
Servicer as being the subject of any pending bankruptcy or insolvency
Proceeding;

 

  (viii) each Receivable is a Simple Interest Receivable;

 

  (ix) each Receivable was selected using selection procedures that were not
known or intended by the Bank to be adverse to FTH LLC; and

 

  (x) the Dealer of the Financed Vehicle has no participation in, or other right
to receive, any proceeds of such Receivable.

 

(c) Schedule of Receivables. The information with respect to each Receivable
transferred on the Closing Date set forth in the Schedule of Receivables was
true and correct in all material respects as of the Cut-Off Date.

 

(d) Compliance with Law. Each Receivable complied at the time it was originated
or made, in all material respects with all requirements of applicable federal,
state and local laws, and regulations thereunder, including, to the extent
applicable, usury laws, the Federal Truth in Lending Act, the Equal Credit
Opportunity Act, the Fair Credit Reporting Act, the Federal Trade Commission
Act, the Fair Debt Collection Practices Act, the Fair Credit Billing Act, the
Magnuson-Moss Warranty Act, the Consumer Financial Protection Bureau’s
Regulations B and Z, the Servicemembers Civil Relief Act, state adaptations of
the National Consumer Act and of the Uniform Consumer Credit Code and any other
consumer credit, equal opportunity and disclosure laws applicable to that
Receivable.

 

(e) Binding Obligation. Each Receivable constitutes the legal, valid and binding
payment obligation in writing of the Obligor, enforceable in all respects by the
holder thereof in accordance with its terms, except (i) as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, liquidation or
other similar laws and equitable principles relating to or affecting the
enforcement of creditors’ rights generally and (ii) as such Receivable may be
modified by the application after the Cut-Off Date of the Servicemembers Civil
Relief Act, as amended, to the extent applicable to the related Obligor.

 

   Schedule I-2    Receivables Sale Agreement       (2015-1)



--------------------------------------------------------------------------------

(f) Receivable in Force. Each Receivable has not been satisfied, subordinated or
rescinded nor has the related Financed Vehicle been released from the lien
granted by the Receivable in whole or in part.

 

(g) No Default; No Waivers. Except for payment delinquencies continuing for a
period of not more than 30 days as of the Cut-Off Date, the records of the
Servicer did not disclose that any default, breach, violation or event
permitting acceleration under the terms of the Receivable existed as of the
Cut-Off Date or that any continuing condition that with notice or lapse of time,
or both, would constitute a default, breach, violation or event permitting
acceleration under the terms of the Receivable had arisen as of the Cut-Off Date
and the Bank has not waived any of the foregoing.

 

(h) Insurance. Each Receivable requires the Obligor thereunder to insure the
Financed Vehicle under a physical damage insurance policy.

 

(i) No Government Obligor. The Obligor on each Receivable is not the United
States of America or any state thereof or any local government, or any agency,
department, political subdivision or instrumentality of the United States of
America or any state thereof or any local government.

 

(j) Assignment. No Receivable has been originated in, or is subject to the laws
of, any jurisdiction under which the sale, transfer, assignment, contribution,
conveyance or pledge of such Receivable would be unlawful, void, or voidable.
The Bank has not entered into any agreement with any Obligor that prohibits,
restricts or conditions the assignment of the related Receivable.

 

(k) Good Title. As of the Closing Date, no Receivable has been sold,
transferred, assigned, conveyed or pledged to any Person other than pursuant to
the Transaction Documents. As of the Closing Date, and immediately prior to the
sale and transfer herein contemplated, the Bank had good and marketable title to
each Receivable free and clear of all Liens (except any Lien which will be
released prior to the sale and transfer of such Receivable to FTH LLC) and,
immediately upon the sale and transfer thereof to FTH LLC, FTH LLC will have
good and marketable title to each Receivable, free and clear of all Liens (other
than Permitted Liens).

 

(l) Filings. All filings (including, without limitation, UCC filings) necessary
in any jurisdiction to give FTH LLC a first priority, validly perfected
ownership interest in the Receivables (other than the Related Security with
respect thereto, to the extent that the interest of the Issuer therein cannot be
perfected by the filing of a financing statement), and to give the Indenture
Trustee a first priority perfected security interest therein, will be submitted
for filing on the Closing Date.

 

(m)

Priority. The Receivable is not pledged, assigned, sold, subject to a security
interest, or otherwise conveyed other than pursuant to the Transaction
Documents. The Receivables Sale Agreement creates a valid and continuing
security interest in the Receivable (other than the Related Security with
respect thereto) in favor of FTH LLC which security

 

   Schedule I-3    Receivables Sale Agreement       (2015-1)



--------------------------------------------------------------------------------

  interest is prior to all other Liens (other than Permitted Liens) and is
enforceable as such against all other creditors of and purchasers and assignees
from the Bank.

 

(n) Characterization of Receivables. Each Receivable constitutes either
“electronic chattel paper”, “tangible chattel paper”, an “instrument”, an
“account”, a “promissory note”, a “general intangible” or a “payment
intangible”, each as defined in the UCC.

 

(o) One Original. There is only one executed original, electronically
authenticated original or authoritative copy of the Contract (in each case
within the meaning of the UCC) related to each Receivable. If such original has
been marked, then such original does not have any marks or notations indicating
that it has been pledged, assigned or otherwise conveyed to any Person other
than to a party to the Transaction Documents.

 

(p) No Defenses. The Bank has no knowledge either of any facts which would give
rise to any right of rescission, set-off, counterclaim or defense, or of the
same being asserted or threatened, with respect to any Receivable.

 

(q) No Repossession. As of the Cut-Off Date, no Financed Vehicle shall have been
repossessed.

 

(r) Pennsylvania Receivables. If such Receivable had an Obligor with a mailing
address in Pennsylvania at origination, then such Receivable is not an
“installment sale contract” within the meaning of the Pennsylvania Motor
Vehicles Sales Finance Act, 69 P.S. §601 et. seq.

 

(s) Electronic Chattel Paper. As of the Cut-Off Date, such Receivable did not
cause the aggregate Outstanding Principal Balance of all Receivables that
constitute “electronic chattel paper” (as defined in the UCC) to exceed 2.32% of
the Net Pool Balance as of the Cut-Off Date.

 

(t) Prepayments. Each Receivable requires the Obligor thereunder to pay, upon
any prepayment of such Receivable, an amount that is not less than the
outstanding principal balance of such Receivable plus interest accrued at the
applicable Contract Rate to the date of the prepayment.

 

   Schedule I-4    Receivables Sale Agreement       (2015-1)



--------------------------------------------------------------------------------

SCHEDULE II

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to the representations, warranties and covenants contained in the
Agreement, the Bank hereby represents, warrants, and covenants to FTH LLC as
follows on the Closing Date:

General

1. This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Receivables and the other Bank Transferred Assets
in favor of FTH LLC, which security interest is prior to all other Liens, and is
enforceable as such against creditors of and purchasers from the Bank.

2. The Receivables constitute “chattel paper” (including “electronic chattel
paper” or “tangible chattel paper”), “accounts”, “instruments”, “promissory
notes”, “payment intangibles” or “general intangibles”, within the meaning of
the applicable UCC.

3. Immediately prior to the sale, transfer, contribution, assignment and/or
conveyance of a Receivable, such Receivable is secured by a first priority
validly perfected and enforceable security interest in the related Financed
Vehicle in favor of the Bank, as secured party, or all necessary actions with
respect to such Receivable have been taken or will be taken to perfect a first
priority security interest in the related Financed Vehicle in favor of the Bank,
as secured party, subject, as to enforcement, to applicable bankruptcy,
insolvency, reorganization, liquidation or other similar laws and equitable
principles relating to or affecting the enforcement of creditors’ rights
generally.

Creation

4. Immediately prior to the sale, transfer, contribution, assignment and/or
conveyance of a Receivable by the Bank to FTH LLC, the Bank owned and had good
and marketable title to such Receivable free and clear of any Lien (other than
any Liens in favor of FTH LLC) and immediately after the sale, transfer,
assignment and conveyance of such Receivable to FTH LLC, FTH LLC will have good
and marketable title to such Receivable free and clear of any Lien.

5. The Bank has received all consents and approvals to the sale of the
Receivables hereunder to FTH LLC required by the terms of the Receivables that
constitute instruments.

 

   Schedule II-1    Receivables Sale Agreement       (2015-1)



--------------------------------------------------------------------------------

Perfection

6. The Bank has submitted or will have caused to be submitted, on the effective
date of this Agreement, the filing of all appropriate financing statements in
the proper filing office in the appropriate jurisdictions under applicable law
in order to perfect the sale of the Receivables from the Bank to FTH LLC and the
security interest in the Receivables granted to FTH LLC hereunder; and the
Servicer, in its capacity as custodian, has in its possession the original
copies of such instruments or tangible chattel paper that constitute or evidence
the Receivables, and all financing statements referred to in this paragraph
contain a statement that: “A purchase of or security interest in any collateral
described in this financing statement will violate the rights of the Secured
Party/Purchaser”.

7. With respect to Receivables that constitute an instrument or tangible chattel
paper, either:

 

  a. All original executed copies of each such instrument or tangible chattel
paper have been delivered to the Indenture Trustee, as pledgee of the Issuer; or

 

  b. Such instruments or tangible chattel paper are in the possession of the
Servicer and the Indenture Trustee has received a written acknowledgment from
the Servicer that the Servicer (in its capacity as custodian) is holding such
instruments or tangible chattel paper solely on behalf and for the benefit of
the Indenture Trustee, as pledgee of the Issuer; or

 

  c. The Servicer received possession of such instruments or tangible chattel
paper after the Indenture Trustee received a written acknowledgment from the
Servicer that the Servicer is acting solely as agent of the Indenture Trustee,
as pledgee of the Issuer.

Priority

8. The Bank has not authorized the filing of, and is not aware of any financing
statements against the Bank that include a description of collateral covering
the Receivables other than any financing statement (i) relating to the
conveyance of the Receivables by the Bank to FTH LLC under the Receivables Sale
Agreement, (ii) relating to the conveyance of the Receivables by FTH LLC to the
Seller under the Purchase Agreement, (iii) relating to the conveyance of the
Receivables by the Seller to the Issuer under the Sale Agreement, (iv) relating
to the security interest granted to the Indenture Trustee under the Indenture or
(v) that has been terminated.

9. The Bank is not aware of any material judgment, ERISA or tax lien filings
against the Bank.

10. Neither the Bank nor a custodian or vaulting agent thereof holding any
Receivable that is electronic chattel paper has communicated an “authoritative
copy” (as such term is used in Section 9-105 of the UCC) of any loan agreement
that constitutes or evidences such Receivable to any Person other than the
Servicer.

 

   Schedule II-2    Receivables Sale Agreement       (2015-1)



--------------------------------------------------------------------------------

11. None of the instruments, electronic chattel paper or tangible chattel paper
that constitutes or evidences the Receivables has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than FTH LLC, the Seller, the Issuer or the Indenture Trustee.

Survival of Perfection Representations

12. Notwithstanding any other provision of this Agreement or any other
Transaction Document, the perfection representations, warranties and covenants
contained in this Schedule II shall be continuing, and remain in full force and
effect until such time as all obligations under the Transaction Documents and
the Notes have been finally and fully paid and performed.

No Waiver

13. The Bank shall provide the Rating Agencies with prompt written notice of any
material breach of the perfection representations, warranties and covenants
contained in this Schedule II, and shall not, without satisfying the Rating
Agency Condition, waive a breach of any of such perfection representations,
warranties or covenants.

 

   Schedule II-3    Receivables Sale Agreement       (2015-1)